DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 09/01/2020.  Claims 1–20 are presently pending and are presented for examination.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810040981, filed on 01/16/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2020 and 02/17/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS’s were considered.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1, line 6, “the pieces of static target information” should read --the plurality of pieces of static target information--;
Claim 1, line 7, “the static targets” should read --the plurality of static targets --;
Claim 11 recites similar languages as claim 1 and is objected for similar reasons above.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
101 Analysis – Step 1
Claim 1 is directed to a vehicle positioning method (i.e., a process).  Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites: 
A vehicle positioning method comprising:
- obtaining measurement information within preset angle coverage at a current frame moment using a measurement device, wherein the measurement information comprises a plurality of pieces of static target information indicating information about a plurality of static targets, and wherein the pieces of static target information have a one-to-one correspondence with the information about the static targets; 
- determining, based on the measurement information, current road boundary information corresponding to the current frame moment; 
- determining, based on the current road boundary information, first target positioning information indicating a location of a target vehicle on a road;
- determining, based on the current road boundary information and historical road boundary information, road curvature information indicating a bending degree of the road on which the target vehicle is located, wherein the historical road boundary information comprises road boundary information corresponding to a historical frame moment occurring before the current frame moment and at which the road boundary information and road curvature information are obtained; and 
- outputting the first target positioning information and the road curvature information.  
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “determining...” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A vehicle positioning method comprising:
- obtaining measurement information within preset angle coverage at a current frame moment using a measurement device, wherein the measurement information comprises a plurality of pieces of static target information indicating information about a plurality of static targets, and wherein the pieces of static target information have a one-to-one correspondence with the information about the static targets; 
- determining, based on the measurement information, current road boundary information corresponding to the current frame moment; 
- determining, based on the current road boundary information, first target positioning information indicating a location of a target vehicle on a road;
- determining, based on the current road boundary information and historical road boundary information, road curvature information indicating a bending degree of the road on which the target vehicle is located, wherein the historical road boundary information comprises road boundary information corresponding to a historical frame moment occurring before the current frame moment and at which the road boundary information and road curvature information are obtained; and 
- outputting the first target positioning information and the road curvature information.  
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “obtaining...,” and “outputting...,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer to perform the process.  In particular, the obtaining step are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The outputting results step is also recited at a high level of generality (i.e. as a general means of outputting the evaluation results from the determining steps), and amounts to mere post solution data outputting, which is a form of insignificant extra-solution activity.  
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of “obtaining…” and “outputting...” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The additional limitations of “obtaining…” and “outputting...” are well-understood, routine, and conventional activities because the background recites that the steps are all conventional data acquisition and transmission, and the specification does not provide any indication that the steps are anything other than conventional data acquisition and transmission within a vehicle.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.  The additional limitation of “displaying...,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Hence, the claim is not patent eligible. 
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 because it is directed to an abstract idea without significantly more.
As per Claims 2-10.
	Claims 2-10 depend upon claim 1, but fail to cure the deficiencies of claim 1 because these claims merely add to the abstract idea of claim 1 without adding significantly more to the abstract idea.  
Claim 2 adds the abstract idea of calculating the measurement information and the obtaining step is an insignificant extra solution. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 3 adds the abstract idea of calculating steps and the obtaining steps are insignificant extra solutions. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 4 adds to the abstract idea by further limiting how the measurement information recited in claim 2 is calculated, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 5 adds the abstract idea of calculating and determining steps and the obtaining steps are insignificant extra solutions. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 6 adds the abstract idea of calculating and removing steps and the obtaining steps are insignificant extra solutions. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 7 adds the abstract idea of a removing step. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 8 adds the abstract idea of calculating steps and the obtaining steps are insignificant extra solutions. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 9 adds the abstract idea of determining steps and the obtaining steps are insignificant extra solutions. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 10 adds the abstract idea of determining steps. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
As per Claim 11.
	Claim 11, an apparatus claim (an apparatus), includes limitations analogous to claim 1 a process claim (a method), but adds a processor, a memory and one program.  These generically recited computer elements do not add significantly more to the abstract idea because, they merely amount to implementing the abstract idea on a computer.
Accordingly, 11 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more.
As per Claims 12-20.
	Claims 12-20 depend upon claim 11, but fail to cure the deficiencies of claim 11 because these claims merely add to the abstract idea of claim 11 without adding significantly more to the abstract idea.  
Claim 12-20 recite similar languages as claims 2-10, which recite steps that are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Accordingly, claims 12-20 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strauss (US20110044507, hereinafter Strauss).
As to claims 1 and 11, Strauss teaches a vehicle positioning method and an apparatus, comprising: 
obtaining measurement information within preset angle coverage at a current frame moment using a measurement device (see at least Strauss para 0034 for radar sensor with detection range and an opening angle, also see para 0036 for camera sensor with detection range; para 0047 for calculation of the road edge being carried out based on objects detected, and objects being added with regard to the objects detected in preceding steps, i.e. current frame and previous frames, also see Fig. 3), wherein the measurement information comprises a plurality of pieces of static target information indicating information about a plurality of static targets, and wherein the pieces of static target information have a one-to-one correspondence with the information about the static targets (see at least Strauss para 0043-0047 for positions of the stationary objects detected by radar sensors, para 0038 for roadway markings recorded by the camera; also see Fig. 3); 
determining, based on the measurement information, current road boundary information corresponding to the current frame moment (see at least para 0043 for the object data of the stationary objects contained in the object list is transmitted from the selection device to an estimator, which on the basis of the positions of the stationary objects determines the profile of the roadway edge, para 0038 for roadway markings which limit the lanes of the road used by the vehicle, i.e. road boundary; also see Fig. 3); 
determining, based on the current road boundary information, first target positioning information indicating a location of a target vehicle on a road (see at least Strauss para 0038, for the identified roadway markings, moreover their relative position with regard to the vehicle is determined; also see para 0050 evaluating position of vehicle relative to edge of lanes, also see para 0047); 
determining, based on the current road boundary information and historical road boundary information, road curvature information indicating a bending degree of the road on which the target vehicle is located, wherein the historical road boundary information comprises road boundary information corresponding to a historical frame moment occurring before the current frame moment and at which the road boundary information and road curvature information are obtained (see at least Strauss para 0045 for predetermined number of objects has been recognized the roadway edge is estimated on the basis of the stationary objected detected by the radar sensor, i.e. current road boundary information; para 0046 for curve of higher order selected as a model of roadway edge, parameters of curves such as curvature and a change of curvature, i.e. a bending degree of the road, para 0047 for adaptation of the model to the determined position of the stationary objects is made by an adaptation of the model parameters, the calculation of the roadway edge is based on the stationary objects. For successive detecting steps, the calculation is adapted in each case to changed object lists. Adaptation is made to the changed position of the vehicle with regard to the objects already detected in preceding steps on the basis of corresponding tracking of the roadway edge, i.e. historical road boundary information); and 
outputting the first target positioning information and the road curvature information (see at least Strauss, para 0049 for the profile of the roadway edge determined in the estimator is transmitted to a lane-keeping assistance device. The relative position of the vehicle in relation to present lane markings is likewise transmitted to the lane-keeping assistance device, which position is determined in the above-described manner in block of the evaluation device).  
Strauss further teaches a processor and a memory (see at least Strauss para 0037, evaluation and control system  with a microprocessor in an ECU of the vehicle, evaluation device, ACC system), and a radar (see at least Strauss para 0034, i.e. a measurement device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Motoyama (US20180267142, hereinafter Motoyama).
As to claims 2 and 12, Strauss teaches the vehicle positioning method of claim 1 and the apparatus of claim 11.
Strauss further teaches:
obtaining tracking information of the static targets within the preset angle coverage using radars, wherein the tracking information comprises location information and speed information of the static targets in a radar coordinate system (see at least Strauss para 0042-0043 for position and speed information, para 0034 for opening angle of the radar sensor and relative speed and absolute speed of the objects, para 0046 for a stationary coordinate system with origin lies in the vehicle); and 
calculating the measurement information based on the tracking information and calibration parameters of the radars, wherein the measurement information further comprises location information and speed information of the static targets in a vehicle coordinate system (see at least Strauss para 0042-0043 for speed and position information, i.e. measurement information; para 0034 for the vehicle is equipped with a radar sensor arranged in the range of the vehicle front and comprises a detection range direct forward, i.e. the calibrated radar senor).  
Strauss does not teach the radars are millimeter wave radars and wherein the calibration parameters comprise a rotation quantity and a translation quantity. 
However, in the same field of endeavor, Motoyama teaches a millimeter radar mounted on a vehicle (See at least Motoyama para 0054) and obtaining positional relationship information using rotation matrix and translation matrix, i.e. calculating and converting target detection position from radar coordinate to camera coordinate (see at least Motoyama para 0098-0100, para 0143 and equation 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle positioning method and the apparatus disclosed by Strauss to include the radars are millimeter wave radars and wherein the calibration parameters comprise a rotation quantity and a translation quantity as disclosed by Motoyama to relate the measurements from different systems and allow more precise measurements.
As to claims 4 and 14, Strauss in view of Motoyama teaches the vehicle positioning method of claim 2 and the apparatus of claim 12.
Motoyama further teaches wherein the measurement information is calculated using equations:

    PNG
    media_image1.png
    92
    326
    media_image1.png
    Greyscale

wherein (x,, y,) represents location information of a static target in the vehicle coordinate system, wherein x, represents an x-coordinate of the static target in the vehicle coordinate system, wherein y, represents a y-coordinate of the static target in the vehicle coordinate system, wherein (xr, yr) represents location information of the static target in the radar coordinate system, wherein xr represents an x-coordinate of the static target in the radar coordinate system, 5Atty. Docket No. 4747-56500 (85558262US04) wherein yr represents a y-coordinate of the static target in the radar coordinate system, wherein R represents the rotation quantity, wherein T represents the translation quantity, wherein (VXC, VyC) represents speed information of the static target in the vehicle coordinate system, wherein Vxc represents a speed of the static target in an x-direction in the vehicle coordinate system, wherein Vyc represents a speed of the static target in a y-direction in the vehicle coordinate system, wherein (Vxr, Vyr) represents speed information of the static target in the radar coordinate system, wherein Vxr represents a speed of the static target in an x-direction in the radar coordinate system, and wherein Vyr represents a speed of the static target in a y- direction in the radar coordinate system (see at least Motoyama para 0098-0102 and equation 1 for the conversion of position between radar coordinate system and camera coordinate system, i.e. vehicle coordinate system, where R is a rotation matrix and V is a translation matrix. As to the velocity conversion, it is a simply a derivative of the position conversion equation, i.e. V=dx/dt).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Motoyama as applied to claim 2 above, and further in view of Kishigami (US20150369912, hereinafter Kishigami).
As to claims 3 and 13, Strauss in view of Motoyama teaches the vehicle positioning method of claim 2 and the apparatus of claim 12, wherein the preset angle coverage comprises first preset angle coverage and second preset angle coverage (see at least Strauss, para 0034, Fig. 1).
Strauss further teaches wherein the vehicle positioning method further comprises: 
obtaining first tracking information of a plurality of first static targets within the first preset angle coverage using a first millimeter wave radar (see at least Strauss para 0042-0043 for position and speed information, para 0034 for opening angle of the radar sensor and relative speed and absolute speed of the objects);
calculating first measurement information within the first preset angle coverage based on the first tracking information and a first calibration parameter of the first millimeter wave radar (see at least Strauss para 0042-0043 for speed and position information, i.e. measurement information; para 0034 for the vehicle is equipped with a radar sensor arranged in the range of the vehicle front and comprises a detection range direct forward, i.e. the calibrated radar senor). 
Strauss modified by Motoyama does not teach:
obtaining second tracking information of a plurality of second static targets within the second preset angle coverage using a second millimeter wave radar, wherein the tracking information further comprises the first tracking information and the second tracking 4Atty. Docket No. 4747-56500 (85558262US04) information, wherein the static targets comprise the first static targets and the second static targets, wherein the millimeter wave radars comprise the first millimeter wave radar and the second millimeter wave radar, and wherein a detection distance and a coverage field of view of the first millimeter wave radar and the second millimeter wave radar are different; and calculating second measurement information within the second preset angle coverage based on the second tracking information and a second calibration parameter of the second millimeter wave radar, wherein the measurement information comprises the first measurement information and the second measurement information. 
However, in the same field of endeavor, Kishigami teaches a first sector radar with a first detection range and a second sector radar with a second detection range, a detection result that corrects the relative speed of the target in accordance with the difference between a first estimation value of traveling speed of the vehicle at the first sector radar and a second estimation value of traveling speed of the vehicle at the second radar, a stationary object group distribution generator based on the generated electric power profiles obtaining a first and second distribution of the Doppler frequency components of the stationary objects at each azimuth angle, estimated based on the detected traveling speed of the moving objects (see at least Kishigami para 0316-0318).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle positioning method and the apparatus disclosed by Strauss and modified by Motoyama to include obtaining second tracking information of a plurality of second static targets within the second preset angle coverage using a second millimeter wave radar, wherein the tracking information further comprises the first tracking information and the second tracking 4Atty. Docket No. 4747-56500 (85558262US04) information, wherein the static targets comprise the first static targets and the second static targets, wherein the millimeter wave radars comprise the first millimeter wave radar and the second millimeter wave radar, and wherein a detection distance and a coverage field of view of the first millimeter wave radar and the second millimeter wave radar are different; and calculating second measurement information within the second preset angle coverage based on the second tracking information and a second calibration parameter of the second millimeter wave radar, wherein the measurement information comprises the first measurement information and the second measurement information as disclosed by Kishigami to correct the measurement of the first radar with the measurement of the second radar to improve detection precision (see at least Kishigami para 0316, para 0326).
 Claims 5, 9-10, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Takagi (US20120053755, hereinafter Takagi).
As to claims 5 and 15, Strauss teaches the vehicle positioning method of claim 1 and the apparatus of claim 11.
Strauss does not teach calculating an occupation probability of each grid unit in a grid area based on the road boundary information and the historical road boundary information, wherein the grid area covers the target vehicle and comprises a plurality of grid units; obtaining a probability grid map based on the occupation probability of each grid unit in the grid area; determining fused boundary information based on a target grid unit in the probability grid map, wherein an occupation probability of the target grid unit is greater than a preset probability threshold; and calculating the road curvature information based on the fused boundary information.  
However, in the same field of endeavor, Takagi teaches an occupancy grid map and occupancy probability of an obstacle stored for each cell of the grid obtained from the radar, an occupancy probability of the traffic lane line can be obtained (see at least Takagi para 0040-para 0041). Obtaining shape of roads by blending the occupancy probabilities (see at least Takagi para 0095). A road shape is calculated in the traveling direction of the vehicle, roadsides of the road are determined from road width information, a width of the road being acquired from the map database and an occupancy probability (see at least Takagi para 0082-0087).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle positioning method and the apparatus disclosed by Strauss to include calculating an occupation probability of each grid unit in a grid area based on the road boundary information and the historical road boundary information, wherein the grid area covers the target vehicle and comprises a plurality of grid units; obtaining a probability grid map based on the occupation probability of each grid unit in the grid area; determining fused boundary information based on a target grid unit in the probability grid map, wherein an occupation probability of the target grid unit is greater than a preset probability threshold; and calculating the road curvature information based on the fused boundary information as disclosed by Takagi to allow the traveling environment of the own vehicle to be more accurately recognized (see at least Takagi para 0012).
As to claims 9 and 19, Strauss teaches the vehicle positioning method of claim 1 and the apparatus of claim 11, wherein the measurement information further comprises a piece of moving target information (see at least Strauss para 0034 speed of the object in relation to the vehicle). 
Strauss does not teach before determining the first target positioning information, the vehicle positioning method further comprises: obtaining the piece of moving target information from the measurement information, wherein the piece of moving target information carries a target sequence number identifying a moving target; determining lane occupation information based on the piece of moving target information and corresponding historical moving target information; and determining, based on the lane occupation information, second target positioning information corresponding to the current frame moment, wherein the second target positioning information indicates the location of the target vehicle on the road.  
However, in the same field of endeavor, Takagi teaches a forward object is denoted by xt, i.e. sequence number (see at least Takagi para 0064), an occupancy probability of the first forward object (see at least Takagi para 0060-0063), and an occupancy probability of lane lines (see at least Takagi para 0068-0069). The signal processing ECU covert data acquired from various sensors into data in the absolute coordinate system on the basis of the position and direction of the own vehicle in the absolute coordinate system, then calculate an occupancy probability of each obstacle to traveling of the own vehicle (see at least Takagi para 0054).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle positioning method and the apparatus disclosed by Strauss to include before determining the first target positioning information, the vehicle positioning method further comprises: obtaining the piece of moving target information from the measurement information, wherein the piece of moving target information carries a target sequence number identifying a moving target; determining lane occupation information based on the piece of moving target information and corresponding historical moving target information; and determining, based on the lane occupation information, second target positioning information corresponding to the current frame moment, wherein the second target positioning information indicates the location of the target vehicle on the road as disclosed by Takagi to determine a forward objection location in the lane based on the relative location of the forward object to the own vehicle and the occupancy probability to allow the traveling environment of the own vehicle to be more accurately recognized (see at least Takagi para 0012).
As to claims 10 and 20, Strauss teaches the vehicle positioning method of claim 1 and the apparatus of claim 11.
Strauss does not teach determining a confidence level of the first target positioning information based on the second target positioning information, wherein the confidence level indicates a trusted degree of the first target positioning information; and determining the first target positioning information at a current moment based on the confidence level.
However, in the same field of endeavor, Takagi teaches inter-vehicle communication sensor model and occupancy probability of other vehicle acquired from the communication device (See at least Takagi para 0072-0074) and calculates occupancy probability for the cell at the position of the own vehicle based on the information from the communication device, i.e. confidence level of the own vehicle (see at least Takagi para 0089) and controlling the own vehicle for preventing the own vehicle form crossing the traffic lane line, i.e. determining the position (see at least Takagi para 0090-0091).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle positioning method and the apparatus disclosed by Strauss to include determining a confidence level of the first target positioning information based on the second target positioning information, wherein the confidence level indicates a trusted degree of the first target positioning information; and determining the first target positioning information at a current moment based on the confidence level as disclosed by Takagi to determine a own vehicle location in the lane based on the relative location of the forward object to the own vehicle and the occupancy probability to avoid potential accidents (see at least Takagi para 0091).
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Jung (US20160364905, hereinafter Jung).
As to claims 6 and 16, Strauss teaches the vehicle positioning method of claim 1 and the apparatus of claim 11.
Strauss further teaches determining the road boundary information corresponding to the current frame moment (see at least para 0043 for determining the profile of the roadway edge, para 0038 for roadway markings which limit the lanes of the road used by the vehicle, i.e. road boundary, also see Fig. 3).
Strauss does not teach obtaining candidate static target information and M pieces of reference static target information from the measurement information, wherein M is an integer greater than one; calculating an average distance between the M pieces of reference static target information and the candidate static target information; and  removing the candidate static target information from the measurement information when the average distance does not meet a preset static target condition, wherein the candidate static target information comprises one of the pieces of static target information, and wherein the reference static target information is static target information with a distance less than a preset distance to the candidate static target information.
However, in the same field of endeavor, Jung teaches a method to remove outliers from a group of points, i.e. when an average of distances from each point in a given group of points to a predetermined number of neighboring points is equal to or greater than a predetermined value, determine the corresponding point to be an outlier, and automatically remove the outlier (see at least Jung para 0018, para 0049).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle positioning method and the apparatus disclosed by Strauss to include obtaining candidate static target information and M pieces of reference static target information from the measurement information, wherein M is an integer greater than one; calculating an average distance between the M pieces of reference static target information and the candidate static target information; and  removing the candidate static target information from the measurement information when the average distance does not meet a preset static target condition, wherein the candidate static target information comprises one of the pieces of static target information, and wherein the reference static target information is static target information with a distance less than a preset distance to the candidate static target information as disclosed by Jung to remove objects which are outliers so as to improve the accuracy of the road boundary determination.
As to claims 7 and 17, Strauss in view of Jung teaches the vehicle positioning method of claim 6 and the apparatus of claim 16.
Jung further teaches removing the candidate static target information from the measurement information when the average distance does not meet the preset static target condition and is greater than a threshold (see at least Jung para 0018, para 0049, average distances equal to or greater than a predetermined value).  
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss in view of Dewees (US7043342, hereinafter Dewees).
As to claim 8 and 18, Strauss teaches the vehicle positioning method of claim 1 and the apparatus of claim 11.
Strauss further teaches obtaining vehicle position based on the distances from the edge of lanes (see at least Strauss para 0050 evaluating position of vehicle relative to edge of lanes).
Strauss dose not teach calculating stability augmented boundary information at the current frame moment based on the current road boundary information and the historical road boundary information; obtaining a first distance from the target vehicle to a left road boundary and a second distance from the target vehicle to a right road boundary based on the stability augmented boundary information at the current frame moment; and calculating the first target positioning information at the current frame moment based on the first distance and the second distance.  
However, in the same field of endeavor, Dewees teaches lane line overlaying real or imagined side safe clearance line on the driving surface (see at least Dewees col 5, lines 5-23), clearance required by the track being calculated and shown to the driver (see at least Dewees col 7 lines 6-28), placing a pair of driver visible lines in or near the windshield (see at least Dewees, claim 1), and selecting minimum clearance distance of the vehicle from the left side lane line  and selected right side minimum clearance distance between the vehicle and the right side lane line (see at least Dewees claims 4 and 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle positioning method and the apparatus disclosed by Strauss to include calculating stability augmented boundary information at the current frame moment based on the current road boundary information and the historical road boundary information; obtaining a first distance from the target vehicle to a left road boundary and a second distance from the target vehicle to a right road boundary based on the stability augmented boundary information at the current frame moment; and calculating the first target positioning information at the current frame moment based on the first distance and the second distance as disclosed by Dewees to provide a method of vehicle tracking that will assist the driver of the vehicle (see at least Dewees col 4, lines 58-64).
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONGYE LIANG/Examiner, Art Unit 3667